      Case 2:18-cv-04583-MMB Document 1 Filed 10/24/18 Page 1 of 18




                    IN THE UNITED STATES DISTRICT COCRT
                  FOR THE EASTERN DISTRICT OF PE1'"NSYLVANIA



MELISSA CUNNINGHAM,                                        Civil Action No.;

                        Plaintiff,

V.                                                                        !8         4583
DELOITTE TOUCHE TOHMATSU SERVICES,
INC. and DELOITTE TOUCHE TOHMATSU
SERVICES, INC.,

                        Defendant.


                             NOTICE OF REMOVAL OF ACTION

       Defendant Deloitte Touche Tohmatsu Services, Inc. ("DTTS") by and through its

undersigned counsel, hereby removes this case to this Court from the Court of Common Pleas of

Delaware County, Pennsylvania. As grounds for this removal, DTIS alleges the following:

       1.      Plaintiff Melissa Cunningham ("Ms. Cunningham'') filed her Amended

Complaint on or about October 4, 2018, against DTTS in the Court of Common Pleas of

Delaware County, Pennsylvania, styled as Melissa Cunningham v. Deloitte Touche Tohmatsu

Services, Inc., Case No. 18-7174 ("State Court Action").

       2.      On October 4, 2018, counsel for Plaintiff emailed the Amended Complaint to

DTTS' undersigned counsel.           (A true and correct copy of the Amended Complaint is attached

hereto as Exhibit A).

       3.      This Notice of Removal is timely as it is made within thirty (30) days of DTTS'

receipt of the complaint, as required by 28 U.S.C. § 1446(b).
           Case 2:18-cv-04583-MMB Document 1 Filed 10/24/18 Page 2 of 18



       4.        This Court has original jurisdiction over this matter pursuant to 28 U.S.C. §

1332(a) in that there is complete diversity of citizenship and the amount in controversy,

exclusive of interest and costs, exceeds the sum of $75,000.

       5.        Ms. Cunningham is a resident of the Commonwealth of Pennsylvania who has

made and intends to continue to make Pennsylvania her primary residence for the indefinite

future. (Compl.    ~   1.) Ms. Cunningham is therefore a citizen of Pennsylvania for purposes of28

U.S.C. § 1332.

       6.        DTTS is a corporation organized and existing under the laws of the State of ·

Delaware with its principal place of business in the State of New York. Therefore, OTTS is a

citizen of Delaware and New York for purposes of28 U.S.C. § 1332.

       7.        Accordingly, diversity of citizenship, for purposes of 28 U.S.C. § 1332, existed

between Ms. Cunningham and OTTS at the time :vis. Cunningham commenced the State Court

Action, and continues to exist as of the time of filing this Notice of Removal.

       8.        OTTS asserts that the amount in controversy exceeds $75,000, exclusive of

interest and costs. Ms. Cunningham specifically alleges that she seeks an amount in excess of

$50,000.    (Amended Compl. Wherefore Paragraph.)           Ms. Cunningham's requested damages

include "back pay, front pay, past lost wages, future lost wages. Lost pay increases, lost pay

incentives, lost opportunity, lost benefits, lost future earning capacity, injury to reputation,

mental and emotional distress, pain and suffering[.]'' (Id) Additionally, Ms. Cunningham seeks

attorneys' fees, which must also be taken into account when determining whether the amount in

controversy is met. Suber v. Chrysler Corp., 104 FJd 578, 585 (3d Cir. 1997).

       9.        Accordingly, the grounds for diversity jurisdiction are satisfied, and this Court has

jurisdiction over this matter pursuant to 28 U.S.C. § 1332.




                                                   2
          Case 2:18-cv-04583-MMB Document 1 Filed 10/24/18 Page 3 of 18



         10.   By reason of the foregoing, OTTS desires and is entitled to have this case

removed from the Court of Common Pleas of Delaware County to the United States District

Court for the Eastern District of Pennsylvania.

         11.   This Court is the district and division embracing the place where the State Court

Action is pending for purposes of28 U.S.C. § 144l(a).

         12.   True and correct copies of this Notice of Removal are being promptly filed with

the Delaware County Court of Common Pleas, Pennsylvania, and served this date upon Ms.

Cunningham's counsel of record.

         WHEREFORE, OTTS respectfully requests that this case be removed to the United

States District Court for the Eastern District of Pennsylvania, that this Court accept jurisdiction

of this action and that this action be henceforth placed on the docket of the Court for all further

proceedings as though the same action had been originally instituted and commenced in this

Court.




                                                  3
        Case 2:18-cv-04583-MMB Document 1 Filed 10/24/18 Page 4 of 18




                                         Respectfully submitted,




                                         ~l~ft!s~~
                                         LITTLER MENDELSON
                                         1601 Cherry Street, Suite 1400
                                         Philadelphia, PA 19102.1321
                                         267.402.3000 (t)
                                         267.402.3131 (f)
                                         rsatinsky@littler.com

                                         Attorneys for Defendant




Dated: October 24, 2018




                                     4
        Case 2:18-cv-04583-MMB Document 1 Filed 10/24/18 Page 5 of 18



                                CERTIFICATE OF SERVICE

       I, Rachel Fendell Satinsky, hereby certify that I caused to be served the foregoing Notice

of Removal of Action, via email and first class mail, upon the following:

                                     Graham F. Baird, Esq.
                                  Law Offices of Eric A. Shore
                                    Two Penn Center # 1240
                                      1500 JFK Boulevard
                                    Philadelphia, PA 19102
                                     Attorney for Plaintiff

       In addition, a copy of the foregoing has been filed with the Court and is available for

download from the Court's CM/ECF system.



                                                    ~~
                                                    Rachel Fendell Satinsky


Dated: October~ 2018




                                               5
Case 2:18-cv-04583-MMB Document 1 Filed 10/24/18 Page 6 of 18




          EXHIBIT A
       Case 2:18-cv-04583-MMB Document 1 Filed 10/24/18 Page 7 of 18




Graham F. Baird, Esquire
Attorney ID No: 92692
THE LAW OFFICES OF ERIC A. SHORE
Two Penn Center # 1240
1500 JFK Boulevard
Philadelphia PA 19102
(26 7) 546-0131                                      Attorney for Plaintiff, Melissa Cunningham

Melissa Cunningham
102 Kelly Drive
Chadds Ford, PA 19317                                       COURT OF COMMON PLEAS
                                                            DELAWARE COUNTY

               Plaintiff,                                   CIVIL ACTION


              V.
                                                            No. 18-7174

Deloitte Touche Tohmatsu Services, Inc.
1 Braxton Way
Glen Mills, PA 19342

And

Deloitte Touche Tohmatsu Services, Inc.
30 Rockefeller Plaza
New York, NY 10112



               Defendants


                                     NOTICE TO DEFEND

        You have been sued in Court. If you wish to defend against the claims set forth in the
following pages, you must take action within twenty (20) days after this Complaint and Notice
are served, by entenng a written appearance personally or by attorney and filing in writing with
the Court your defenses or objections to the claims set forth against you. You are warned that if
you fail to do so the case may proceed without you and judgment may be entered against you by
the Court without further notice for any money claimed in the Complaint or for any other claim
or reliefrequested by the Plaintiff. You may lose money or property or other rights important to
you.
     Case 2:18-cv-04583-MMB Document 1 Filed 10/24/18 Page 8 of 18




      YOU SHOULD TAKE THIS PAPER TO YOUR LA WYER AT ONCE. IF YOU DO
NOT HAVE A LAWYER, GOT TO OR TELEPHO~E THE OFFICE SET FORTH BELOW.
THIS OFFICE CAN PROVIDE YOU WITH INFORMATION ABOUT HIRING A LA WYER.

     IF YOU CANNOT AFFORD TO HIRE A LA WYER, THIS OFFICE MAY BE ABLE
TO PROVIDE YOU WITH INFORMATION ABOUT AGENCIES THAT MAY OFFER
LEGAL SERVICES TO ELIGIBLE PERSONS AT A REDUCED FEE OR NO FEE.

                      Delaware County Bar Association
                    Lawyer Referral and Information Service
                            Front & Lemon Streets
                              Media, PA 19063
                          Telephone: 610-566-6625
       Case 2:18-cv-04583-MMB Document 1 Filed 10/24/18 Page 9 of 18




Graham F. Baird, Esquire
Attorney ID No: 92692
THE LAW OFFICES OF ERIC A. SHORE
Two Penn Center # 1240
1500 JFK Boulevard
Philadelphia PA 19102
(26 7) 546-0131                                      Attorney for Plaintiff, Melissa Cunningham

Melissa Cunningham
102 Kelly Drive
Chadds Ford, PA 19317                                       COURT OF COMMON PLEAS
                                                            DELAWARE COUNTY

               Plaintiff,                                   CIVIL ACTION


               V.
                                                            No. 18-7174

Deloitte Touche Tohmatsu Services, Inc.
1 Braxton Way
Glen Mills, PA 19342

And

Deloitte Touche Tohmatsu Services, Inc.
30 Rockefeller Plaza
New York, NY 10112



               Defendants

                     FIRST AMENDED CIVIL ACTION COMPLAINT

I. Parties and Reasons for Jurisdiction.

       1.      Plaintiff, Melissa Cunningham (hereinafter "Plaintiff') is an adult individual

residing at the above address.

       2.      Defendant, Deloitte Touche Tohmatsu Services, Inc. (hereinafter "Deloitte"), is a

corporation organized by and operating under the laws of the Commonwealth of Pennsylvania
      Case 2:18-cv-04583-MMB Document 1 Filed 10/24/18 Page 10 of 18




and having a corporate headquarters and/or principal place of business at the above captioned

addresses.

       3.      At all times material hereto, Defendants are acting together, in concert, by and on

each other's behalf and qualify as Plaintiffs employer pursuant to the Pennsylvania Human

Relations Act ("PHRA").

       4.      Plaintiff has exhausted her administrative remedies pursuant to the Equal

Employment Opportunity Act and the Pennsylvania Human Relations Act. (See Exhibit A, a

true and correct copy of a "right-to-sue" letter issued by the Pennsylvania Human Relations

Commission.)

       5.      This action is instituted pursuant to the Pennsylvania Human Relations Act and

applicable state law.

       6.      Venue is properly laid in this county because Defendants conduct business in this

county, and because a substantial part of the acts and/or omissions giving rise to the claims set

forth herein occurred in Delaware County. Plaintiff was working out of Delaware County office

at the time of the illegal actions by Defendants as set forth herein.

II. Operative Facts.

       7.      Plaintiff is a Christian.

       8.      On or about November 16, 2015, Plaintiff was hired by Defendant as a

Deployment Manager.

       9.      On or about November 23, 2015, Plaintiff engaged in a conversation with

Defendant's supervisor, Amy Shapiro, who is Jewish.

       10.     Ms. Shapiro asked Plaintiff what she does on the weekend.
         Case 2:18-cv-04583-MMB Document 1 Filed 10/24/18 Page 11 of 18




         11.       Plaintiff responded that she spends her free time going to mass and attending

various church activities.

         12.       Ms. Shapiro laughed at Plaintiff and stated "I don't understand why you spend

your free time in church."

         13.       Following this discussion, Plaintiff began to notice Ms. Shapiro's behavior began

to change toward her.

         14.       During meetings, Plaintiff would offer her input, to which Ms. Shapiro would

reply, "You don't know what you're talking about."

         15.       Outside of meetings, Ms. Shapiro would barely interact with Plaintiff or speak

with her at all.

         16.       Plaintiff also observed Ms. Shapiro staring at the cross necklace that Plaintiff

wears.

         17.       Plaintiff had to go out of her way to ask Ms. Shapiro to be invited to meetings and

to attend her work sessions so that Ms. Cunningham would be able to better learn her job duties.

         18.       Plaintiff also heard Ms. Shapiro state on several occasions that she "did not want

a Manager on her team", which was Plaintiffs role at the time.

         19.       Despite this negative treatment, Plaintiff performed her job without incident and

was even asked to take on additional projects.

         20.       On or about March 15, 2016, Plaintiff was on a call with Defendant's Manager,

Karl Markmg, religious behefs unknown.

         21.       During this call, Plaintiff advised Mr. Marking she would be out of the office on

vacation.

         22.       Mr. Marking asked where she was going on vacation.
         Case 2:18-cv-04583-MMB Document 1 Filed 10/24/18 Page 12 of 18




         23.     Plaintiff stated she was going on a Christian mission trip with her church's youth

group.

         24.     Mr. Marking laughed and stated "that doesn't sound like fun" and that he "didn't

understand why [Plaintiff] would want to spend her free time at church."

         25.     Two weeks following this discussion, on or about March 29, 2016, Defendant

terminated Plaintiffs employment.

         26.     The reasons given for Plaintiffs termination were "lack of initiative", "not

performing as a manager", "confused and jumbled notes", and "poor grammar and sentence

structure."

         27.     Prior to her termination, neither Ms. Shapiro nor Mr. Marking had spoken with

Plaintiff to discuss any job performance issue or problem.

         28.     Upon information and belief, Ms. Shapiro and Mr. Marking reviewed her past

work searching for errors to use as a basis to terminate her after both had learned of Ms.

Cunningham's born again Christian faith.

         29.     Upon information and belief, Ms. Shapiro and Mr. Marking did not do the same

with two other similarly-situated employees who were not open about their religious beliefs.

         30.     Upon information and belief, these two employees were not terminated while

Plaintiff was.

         31.     At the time of her termination, Plaintiff had been facing hostile treatment

surrounding the wearing of her cross necklace and her church activities.

         32.     Defendant's primary motivation for terminating Plaintiff was the fact that she is

an openly practicing born again Christian.
       Case 2:18-cv-04583-MMB Document 1 Filed 10/24/18 Page 13 of 18




           33.   At all times material hereto, Defendant was hostile toward Plaintiffs religion, and

terminated her because of that animus.

           34.   Plaintiff was the victim of disparate treatment.

           35.   As a direct and proximate result of Defendant's conduct in terminating Plaintiff,

Plaintiff sustained great economic loss, future lost earning capacity, lost opportunity, loss of

future wages, as well emotional distress, humiliation, pain and suffering and other damages as

set forth below.

III. Causes of Action.


    CO UST I - VIOLATION OF THE PENNSYLVANIA HUMAN RELATIONS ACT
                               (43 P.S. § 955)

           36.   Plaintiff incorporates paragraphs 1-36 as if fully set forth at length herein.

           37.   At all times material hereto, and pursuant to the Pennsylvania Human Relations

Act, 43 P.S. § 951, et seq, an employer may not discriminate against an employee based on

religion.

           38.   Plaintiff is a qualified employee and person within the definition of Pennsylvama

Human Relations Act, 43 P.S. § 951, et seq,.

           39.   Defendant is Plaintiffs "employer" and thereby subject to the strictures of the

Pennsylvania Human Relations Act, 43 P .S. § 951, et seq,.

           40.   Defendant's conduct in terminating Plaintiff is an adverse action, motivated by

her religion and constitutes a violation of the Pennsylvania Human Relations Act, 43 P.S. § 951,

et seq,.

           41.   As a proximate result of Defendant's conduct, Plaintiff sustained significant

damages, including but not limited to: great economic loss, future lost earning capacity, lost
      Case 2:18-cv-04583-MMB Document 1 Filed 10/24/18 Page 14 of 18




opportunity, loss of future wages, loss of front pay, loss of back pay, as well as emotional

distress, mental anguish, humiliation, pain and suffering, consequential damages and Plaintiff

has also sustained work loss, loss of opportunity, and a permanent diminution of his earning

power and capacity and a claim is made therefore.

       42.      As a result of the conduct of Defendant's owners/management, Plaintiff hereby

demands punitive damages.

       43.      Pursuant to the Pennsylvania Human Relations Act, 43 P.S. § 951, et seq.,

Plaintiff demands attorneys fees and court costs.

IV. Relief Requested.

       WHEREFORE, Plaintiff Melissa Cunningham demands judgment in her favor and

against Defendant, Deloitte Touche Tohmatsu Services, Inc. jointly and severally, man amount

in excess of $50,000.00 together with:

       A. Compensatory damages, mcludmg but not limited to: back pay, front pay, past lost

             wages, future lost wages. Lost pay increases, lost pay incentives, lost opportunity, lost

             benefits, lost future earning capacity, injury to reputation, mental and emotional

             distress, pain and suffering

       B. Punitive damages;

       C. Attorneys fees and costs of suit;

       D. Interest, delay damages; and,

       E. Any other further relief this Court deems just proper and equitable.
..   .    Case 2:18-cv-04583-MMB Document 1 Filed 10/24/18 Page 15 of 18




                                          LAW OFFICES OF ERIC A. SHORE, P.C.

                                          BY:   s/Graham F. Baird
                                            GRAHAM F. BAIRD, ESQUIRE
                                             Two Penn Center
                                             1500 JFK Boulevard, Suite 1240
                                             Philadelphia, PA 19102
                                            Attorney for Plaintiff, Melissa Cunningham
     Date: 10/4/2018




                                                                                          FILED
                                                                                   1 O· 04· 2018 1 0 1 3 AM
                                                                                omce or JUDICIAL S~PPORT
                                                                                  DELAWARE COUNTY PA
                                 Case 2:18-cv-04583-MMB Document 1 Filed 10/24/18 Page 16 of 18

                               MMB
                                                                                                         "
JS44 (Rev 06117)                Ir·'
                                     rir:in~f~
                                     l''-·.a                             1{:J11l
                                                                                                         ·
                                                                                           iVIL COVER SHEET
                                                                                                                                                                      10.-cv--45?3
                                                                                                                                                                            0
The JS 44 civil cover sheet and 1hJ;irfonnat1or{J~~fhU tlrlJn .        r rep\!1ce nor supple:11ent the filmg and service of pleadings or other papers as required bx law, except as
provided b_x local rules of C(?Urt Tius form, approveoby th~ Judicial Conf~uce of the United States ,n September 1974, 1s required for the use of the Clerk of Court for the
purpose of" ini!latmg the CIVll docket sheet. (S/iE /NSJ'BUCUONS,ON..t;JE;(li.iJ53E,OF THIS FORM.)
                                                                                                               '
I. (a) PLAINTIFFS
lilleussa Cunmngliam


     (b) County of Residence ofFtrst Listed Plaintiff
                                     (FXCEPT IN U.S. PLAINTIFF



     ( C) Attorneys (Fln11 Name. Address, and Telephone Number)                                                                Attorneys [lf Known)
Granam Baird, Esq.                                                                                                          Rachel Fendell Satinsky, Esq
THE LAW OFFICES OF ERIC A. SHORE                                                                                            Littler Mendelson, P C.
Two Penn Center #1240, 1500 JFK Boulevard, Philadelphia PA 19102                                                            1601 Cherry Street, Ste. 1400, Philadelphia, PA 19102

II. BASIS OF JURISDICTION fP/acean "X" tnOneBo.,OnlyJ                                                         III. CITIZENSHIP 0                             INCIP AL PARTIES (Placnm "X" In One 8qxfur Plat11ttff
                                                                                                                         (For Dt••ersity Cases                                                       and One Bax for Deferrdam)
~ l     U ,S Government                                                                                                                                           DEF                                                    PTF     DEF




                                                                                                                                                                                                                         ~c
            Plainuff                                   (U.S. Ocn•ernmenl Not a Party)                              Citizen of This State                          0 I        Incorporated or Pnncipal Place              0 4     04
                                                                                                                                                                               of Busmess In This Stale

0 2 lJ .S. Government                               Drversny                                                       Cinzen of Another State              0 2       0     2    Incorporated and Pnru:1pal Place
        Defendant                                    (lnrl1cate Citizenship ofParties In Item Ill)                                                                              ofBusmess In Another State

                                                                                                                                                        0 3       0     3    Foce1gnNation                               0          6

                                                   an "X" tnOneBa,Unly)                                                                                            Cilek here for Nature of Suit Code Descn ttons.

0    110 Insurance                             PERSONAL INJURY                    PERSONAL INJURY                  CJ 625 Drug Related Seizure              0 422 Appeal 28 USC I S8                n 375 False Claims Act
0    120 Manne                            :::J 310 Airplane                   O 365 Personal lnJury •                        ofProperty21 USC381            0 423 Withdrawal                        CJ 376 Qm Tam (31 use
Cl   130 Miller Act                       0 31S Airplane Product                      Product L1abn,1y             :'.'J 690 Other                                2s use 1s1                                  3729(al)
0    140 Negotiable Instrument              Liability                         O 367 Health Care/                                                                                                     0    400 Stale Reapportionment
(J   I50 Recovery of Overpayment  CJ 320 Assault, Libel &                            Phmmaceubcal                                   """                           ,,                    1i~~1m.~ 0        41 OAntitrust
         & Enforcement of Judgment          Slander                                  Personal lnJury                                 O 320 Copynghts                                                 O    430 Banks and Banking
0    151 Medicare Act             O 330 Federal Employers'                           Product Ltabilily                               O 830 Patent                                                    0    450 Commerce
0    I52 Recovery of Defaulted              L1abihty                          O 368 Asb~slos Personal                                O 835 Patent • Abbreviated                                      CJ   460 Deportauon
         Student Loans            O 340 Marine                                        Injury Product                                                New Drug ApplicaMn                               Cl   470 Racketeer Influenced and
         (Excludes Velerans)      0 345 Manne Product                                 L1abihty                                       O 840 Trademark                                                          Corrupt Organ1za11ons
0    153 RecoveiyofOverpayment              L1abihty                                    '""""-"~"""'Q,w'
                                                                                .PERSONAL PROPERTY              '"""''";,;""""'""' 'l'\"°".           IA '                          ,;,t;M,"'-fi;l O      480 Consumer Credit
         ofVetcran's Benefits     O 350 Molar Vehicle                                    O 710 Fan Labor Standards
                                                                              O 370 Other Fraud                                      O 361 HIA (1395ft)                                              0    490 Cable/Sat TV
0    160 Stockholders' Suits      O 355 Motor Vehicle                         O 371 Truth m Lending  Act                             O 162 Black Lung (923)                                          0    850 Secunties/Commodiltes/
0    190 Other Contract                    Product Lmb,hty                               O 720 Labor/Management
                                                                              CJ 380 Other Personal                                  O 863 DIWCiDIWW (405(g))                                                 Exchange
::J  195 Contract Product L1ab1hty::J 360 Other Personal                             Property Damage Relations                       n 864 SSID Title XVI                                            CJ   890 Other Stalulmy Acbons
:'.J 196 Franchise                         lnJury                             O 385 Property Damage
                                                                                         O 740 Railway Labor Act                     O 865 RSI (405(g))                                              0    391 Agncullural Acts
                                      362 Personal InJury·                               O 75 I Family and Medical
                                                                                     Product Liability                                                                                               CJ   893 Envtronmental Matters
                                           Medical Mal ractice                                       Leave Act                                                                                       CJ   895 Freedom of lnformallon
 ~::r,i,REA:IH'RO RT.Y!·'' ,.¥4/ ~;N>.1, IVIB'RIGHTS%1m'- 1'PRISONER•PETJ:11IONS@! 0 790 Other Labor L111gation                   t-,;i"',,41<"'¥E=D"'E"'RA:D""··=-,"":r"':AX=is=m=T=S""llf<"'.~~-1           Act-
0 210 Land Cond nahon'            CJ 44 Other Civil R1gh1~       Habeos Corpus:         ::J 791 E.mployee R~lirement                 0 870 Taxes (U .S Plamtfff                                     ·CJ   896 Arbitration
0 2ZO Foredosu                    O      I Voling              O 463 Alten De1amee                  Income Secunty Act                              or Defendant)                                    0    899 Admtmstrallye Procedure:
0 230 Rent Le                         442 Employment           O 5 IO Motions to Vacate                                              0 371 IRS-llurd Party                                                    Act/Review or Appeal of
:::J 240 Torts 10                 CJ 443 Housmg/                     Sentence                                                                       26 USC 7609                                               Agency Decision
0 24 S Tort Prod   L,a                     Accommoda11ons      O S30 General                                                                                                                         Cl   950 Constitutionality of
8 290 All Other Real Property    O 445 Amer w/Disab1ht1es - 0 535 Death Penolty         'iit."""i'./l MMIGRAT ON>i";il\willil                                                                                State Statutes
                                           Employment            Other:                 0 462 Naturaltza(lon Appbcauon
                                 0 446 Amer. w/D1sabililies • 0 540 Mandamus & Other 0 465 Olher lnunigranon
                                           Other               O 550 Civil Rigl11s                  Acttons
                                 0 448 Education               O 555 Prison Condition
                                                               0 560 Cml Detamee •
                                                                      Conditions of
                                                                      Confinement


0 I Origim1I                                                      0     3    Remanded from                   0 4 Reinstated or           0 S Transferred from               0 6 Multtd1stnct                    0 8 Mult,distnct
    Proceed1                                                                 Appellate Court                     Reopened                    Another D1stnct                    L1t1gatton •                        L1ttgation •
                                                                                                                          (specify}                         Transfer                                                Direct File
                                               Cite the U S C1v1I Statute under which you are filmg (Do 11ntcitajurisdicfimlr/l statutes unless diversity}"
VI. CAUSE OF ACTION t::2=8--=U"='.S=-=C""'.'f"S=ec~ti:"'o........
                                                          n 13=3=2--------------------------=---"",oe-
                                                Bnef description of cause
                                                Alie ed violation of the Penns lvania Human Relations Act.
VII. REQUESTED IN     0                              CHECK IF THIS IS A CLASS ACTION                                  DEMANDS
     COMPLAINT:                                      UNDER RULE 23, FRCv P
VIII. RELATED CASE(S)

DATE
      lFANY                                        (See mstrucrums)
                                                                                                                                                                DOCKET NUMBER                  _QlJ 24 2018
10/24/2018
FOR OFFICE lJSE ONLY

     RECEIPT#                        AMOUNT                                            APPLYING IFP                                          JUDGE                                   MAO Jt:DGE
                          Case 2:18-cv-04583-MMB Document 1 Filed 10/24/18 Page 17 of 18
                                        ·,           "l"' ~ . . r\ rl'.;~9,:D STAtEs DISTRICT COL RT
                                                     t .,i'f~tl,I~~ .. TER"i DISTRICTOFPE~'NSYLVANIA                                     18                  4583
                                         .                   U~
                                                          :'wU     Q· '     DESI'iNA1101' PORM
                                                                                   ~r
                     (to be used by counsel or pro     p amtiff to mdic.ate the     ,fategory of the case for the purpose of assignment to the appropriate calendar)
                                                                             ,.,..11;:.,,.
                                                                                     >




                                               "~
                                      -~ -·-··Melissa Cunningham·,..·102 Kelly Drive, Chadds Ford, PA 19317
Address of Plaintiff

Address of Defendant:                 Deloitte Touche Tohmatsu Services, Inc., 1221 6th Ave., New York, NY 10112

Place of Accident, Incident or Transaction



RELATED CASE, IF ANY:

Case ~umber                                                        Judge __                                                     Date Terminated·

Civil cases are deemed related when Yes 1s answered to any of the followmg questions.

I.     ls this case related to property mcluded man earlier numbered suit pendmg or w1thm one year                                  YesD                    No[l]
       prev10usly termmated action m this court?

2.     Does this case involve the same 1~sue of fact or grow out of the same transact10n as a pnor SUit                             YesD                    No[l]
       pendmg or w1thm one year previously termmated action m this court9

3      Does this case mvolve the vahd1ty or infnngement of a patent already m SUit or any earlier
       numbered case pendmg or WJthm one year prev10usly termmated act10n ofth1s court9
                                                                                                                                    YesD                    No    [l]
4.     ls this case a second or successive habeas corpus, soc1                                                                      YesD                    No [ l ]
       case filed by the same mdiv1dual?

I certify that, to my knowledge, the w1thm case                                      lated to any case now pending or withm one year previously termmated action m
this court except as noted above

DA TE       _!_9.~24/2018                                      -~~~~.LJ~                                                                         P.A. 308751
                                                                                                                                      ----- - - -
                                                                                   y-at-Law: Pro Se Plaintiff                                 Attorney ID    #    (if appltcable)


CIVIL: (Place a v in one category only)

A             Federal Question Cases.                                                         B.    Diversity Jurisdiction Cases.

D1            lndemmty Contract, Manne Contract, and All Other Contracts                      D           insurance Contract and Other Contracts
D      2      FELA                                                                            D           Airplane Personal Injury
D      3.  Jones Act-Personal lnJury                                                          D           Assault, Defamation
D      4   Antitrust                                                                          D           Marine Personal Injury

B
D
  ~
       7
           Patent
           Labor-Management Relations
           Civil Rights
                                                                                                          Motor Vehicle Personal lnJury
                                                                                                          Other Personal lnJury (Please specify) _ _ _ _ __
                                                                                                          Products Liab1hty
D      8   Habeas Corpus                                                                                  Products Liab1hty Asbestos
       9
B
D
           Secunties Act(s) Cases
       JO. Social Security Review Cases
       11 All other Federal Question Cases
                                                                                                          All1other Diversity Cases
                                                                                                          (P t>ase specify) _ _ _ .Employment C1vil.R!ghts__

              (Please specify) . _.



                                                                             ARBITRATION CERTIFICA TI01'
                                                     (The efjec t of this ceruficauon 1s to remove the case from ehg1b1ltty for arb1trat1on)


L                     I Fendell Satinsky_ , counsel ot record or prose ptamt1ff. do hereby cer11ty

              Pursua t to Local Civil Rule 53 2, § 3( c) (2 ). that to the best of my knov. ledge and belief, the damages recoverable m this                     ClVII   action case
              excee the sum of $150,000 00 exclusive of mtere&t and costs
                                                                                                                                                    OCT 24 2018
DATE        10/24/2018                                                                                                                          P.A. 308751
                                                                           Attorneat~                                                         Attorney ID    #   (if appltcableJ

NOTE A tnal de nova w,11 be a tnal by Jury only ,fthere has been compliance with f RC P 38

Civ 609 (),2018)
        Case 2:18-cv-04583-MMB Document 1 Filed 10/24/18 Page 18 of 18
                                                                     ~~ ;
                                     . f'1.. ff-;\
                     ~
                                t
                                 ~.i G\      r· .,,
                           i{t~                             ~ ~~
                        !J
                             ~       n                 \j ~ THE"iUNITED STATES DISTRICT COURT
                                                      FOR THE EASTERN DISTRICT OF PENNSYLVANIA
           , ':" :;...•··· ..~-:i:. ~ ,:,-x ..'~, .... .,



                                                    CASE MANAGEMENT TRACK DESIGNATION FORM
    MELISSA CUNNINGHAM
                                                                                                              CIVIL ACTION

                                                            V.
                                                                                                               18              4583
   DELOITIE TOUCHE TOHMATSU SERVICES, ING.                                                                    NO.
   AND DELOITIE TOUCHE TOHMATSU SERVICES, ING.
In accordance with the Civil Justice Expense and Delay Reduction Plan of this court, counsel for
plaintiff shall complete a Case Management Track Designation Form in all civil cases at the time of
filing the complaint and serve a copy on all defendants. (See§ 1 :03 of the plan set forth on the reverse
side of this form.) In the event that a defendant does not agree with the plaintiff regarding said
designation, that defendant shall, with its first appearance, submit to the clerk of court and serve on
the plaintiff and all other parties, a Case Management Track Designation Form specifying the track
to which that defendant believes the case should be assigned.

SELECT ONE O.F THE FOLLOWING CASE MANAGEMENT TRACKS:
(a) Habeas Corpus- Cases brought under 28 U.S.C. § 2241 through§ 2255.                                                            ( )

(b) Social Security - Cases requesting review of a decision of the Secretary of Health
    and Huma., Services denying plaintiff Social Security Benefits.                                                               ( )

(c) Arbitration - Cases required to be designated for arbitration under Local Civil Rule 53.2.                                    ( )

(d) Asbestos - Cases involving claims for personal injury or property damage from
    exposure to asbestos.                                                                                                         ( )

(e) Special Management - Cases that do not fall into tracks (a) through (d) that are
    commonly referred to as complex and that need special or intense management by
    the court. (See reverse side of this form for a detailed explanation of special
    management cases.)                                                                                                            ( )

(f) Standard Management - Cases that do not fall into any one of the other tracks.




Date
                                                                   /}?OOA~,MJ      DP ../:rrrJ.,Jµ
                                                                      Attorn y-at-law =.:-y
                                                                                                     Rachel Fendell Satmsky
                                                                                                         Attorney for Defendant
267-402-3071                                                       267-402-3131                        rsatinsky@littfer.com

Telephone                                                                   FAX Number                   E-Mail Address


(Civ. 660) 10/02




                                                                                                                       DCI 24 2018
